Citation Nr: 1227003	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for kidney stone disease.  

3.  Entitlement to service connection for a kidney disability, other than kidney stone disease.  

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for right thumb disability.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to December 1974.

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  

Based on a sympathetic assessment of the evidence of record and the Veteran's statements, the Board has recharacterized the kidney disability claim, as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

In July 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in September 2011.  Subsequently, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In a signed statement, dated later that same month and received at the Board in February 2012, the Veteran acknowledged receipt of the medical opinion and requested a period of 60 days to respond to the VHA opinion.  In April 2012, the Board granted the request; however, to date, no additional evidence or argument has been submitted.  As such, the Board will proceed with the consideration of his case.

The Veteran's request to have his claim advanced on the Board's docket was granted.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (I) an acquired psychiatric disorder, (II) a right hand disability, (III) a right thumb disability, and (IV) a kidney disability, other than kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the evidence of record relates kidney stone disease to the Veteran's period of active military service.  


CONCLUSION OF LAW

Service connection for kidney stone disease is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the service connection claim for kidney stone disease and this represents a complete grant of the benefits sought on appeal; thus, a discussion of VA's duty to notify and assist is unnecessary.

The Veteran seeks service connection for a kidney disability, maintaining that the condition had its onset in-service and is related to his currently diagnosed condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

At the outset, the Board notes that the evidence of record sufficiently establishes the Veteran's diagnosis of kidney stone disease.  See September 2011 VHA opinion; VA Primary Care Note, Feb. 28, 2002.  Thus, the analysis to follow will center on whether such condition is related to military service.  

At the time of his December 1971 enlistment and November 1974 separation examinations, no abnormalities of the Veteran's endocrine system or gastrointestinal system were noted.  A March 1972 service treatment record reflects his diagnosis of nonspecific urethritis ("NSU"); however, his service treatment records do not document any similar treatment nor any complaints or treatment related to any kidney or similar condition.  

VA radiology reports, dated in November 1990, document the Veteran's history of urolithiasis, or kidney stones, treatment and evaluation.  Additionally, VA treatment records dated in April 2000 and May 2004 indicate he underwent surgical intervention to the treat the kidney stone condition.  However, none of the relevant treatment records document any medical opinion, or suggestion, that the condition is related to service.  

The Board obtained a VHA expert examination opinion to assist the Veteran support his claim.  The VHA examiner detailed the relevant medical evidence, concurring with the diagnosis of kidney stone disease, and acknowledged the Veteran's account of relevant symptomatology.  Then, based on the relevant evidence of record and medical expertise, the VHA examiner opined that the kidney stone disease was likely related to military service.  In support of this position, the VHA examiner indicates that a typical military diet is likely high in protein, salt and fructose and low in water, which are known to increase the occurrence of, and exacerbate, kidney stone disease, as claimed by the Veteran.  

	Merits

As an initial matter, the Board finds the Veteran's account of symptomatology/in-service diet to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Both in- and post- service treatment records also tend to corroborate his account of kidney stone symptomatology and treatment.  Together these factors make the Veteran's statements on these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In any service connection claim, competent and credible medical evidence and opinions are highly probative in establishing the claim.  In the present matter, the only medical opinion of record addressing the determinative question weighs in favor of the Veteran's claim.  The September 2011 VHA examination opinion clearly indicates that the Veteran's in-service diet likely is related to his diagnosis of kidney stone disease.  Significantly, the September 2011 VHA examination opinion reflects consideration and analysis of the Veteran's competent account of symptomatology/in-service diet and the relevant medical evidence of record, as well as the examiner's medical expertise in the relevant field.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  The Board thus finds the September 2011 VHA examination opinion to provide highly probative medical evidence in favor of the service connection claim.  In sum, the evidence indicates a diagnosis of kidney stone disease and the Veteran has provided a competent and credible account of relevant symptomatology/in-service diet.  Moreover, the most probative medical evidence relates the Veteran's diagnosis of kidney stone disease to military service.  As such, service connection for kidney stone disease is warranted.  


ORDER

Service connection for kidney stone disease is granted.  


REMAND

The September 2011 VHA examination opinion states that additional information from the Veteran (e.g., familial history) and relevant test results (i.e., an ultrasound examination or computed tomography scan) would be useful in providing an opinion as to the etiology claimed kidney disability, other than kidney stone disease, but more specifically polycystic kidney disease (PKD).  The VHA examiner further suggested additional VA kidney treatment records would help provide a more complete response to requested information.  The Board finds the September 2011 VHA examination opinion to; at least arguably, indicate a more complete opinion may be possible with additional information that VA may make reasonable attempts to obtain.  As such, VA must attempt to obtain the identified information and obtain a medical opinion considering the evidence.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); Green v. Derwinski v. Nicholson, 1 Vet. App. 121, 123-24 (1991).  Thus, the Board is without discretion and must remand the claim to attempt further development. 

The Veteran was provided a December 2009 VA examination in connection with his service connection claim for a right thumb disability.  The provided opinion does not reflect adequate consideration of the Veteran's competent account of symptomatology and relies largely, if not entirely, on the absence of medical records and current examination findings.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  Moreover, the Veteran's November 2008 notice of disagreement (NOD) reflects, at least an arguable claim that his right thumb conditions is related to a now service-connected disability, which the December 2009 VA examination opinion could not possibly have addressed at the time of the examination.  As such, the Board must remand the claim for additional medical examination and opinion.  

Further, the Veteran seeks service connection for an acquired psychiatric disorder and a right hand condition.  His June 2008 Veteran's Application for Compensation and/or Pension (VA Form 21-526), sufficiently indicates that he currently experiences relevant symptoms and his account of the in-service onset symptoms.  See Jandreau and Buchanan.  Moreover, the Board herein grants service connection for kidney stone disease and the Veteran's November 2008 NOD reflects, at least an arguable claim that the acquired psychiatric disorder and right hand conditions are related a now service connected disability.  Id.  Service treatment records also tend to confirm the Veteran's account of in-service right hand related treatment/trauma.  On these facts, VA has a duty to provide the Veteran an appropriate examination related to the respective claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For this reason as well, the Board is without discretion and must remand the claims.  

The record also suggests the Veteran receives regular psychiatric and orthopedic treatment.  Pertinent records of his VA care however, dated since November 2009, have not been associated with the claims folder and are not available via the Virtual VA system.  Additionally, while not definitive, the evidence of record suggests that the Veteran may also receive relevant private treatment; nonetheless, only a November 2008 statement of the Veteran's private physician is of record.  Under law VA must attempt to obtain these records, and the Board is required to remand these matters for additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his psychiatric, kidney/polycystic kidney disease, right hand and right thumb symptomatology, to include any possible relationship to military service or any service-connected disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should request the Veteran identify all sources of private treatment or evaluation of his psychiatric, kidney/polycystic kidney disease, right hand and right thumb conditions, since separation from service, to include private physician N. Ortiz, M.D.  Then, undertake all appropriate efforts to obtain any identified private treatment records.  All development efforts should be associated with the claims folder. 

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric, kidney/polycystic kidney disease, right hand and right thumb conditions, dated since November 2009.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination(s) to determine the current nature, onset and etiology of any acquired psychiatric, right hand and right thumb conditions.  The claims folder must be made available to and reviewed by the examiner(s), with such review noted in the provided report.  The examiner(s) should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiner(s) should diagnose all acquired psychiatric, right hand and right thumb pathology found to be present, if any.  Then, as to each diagnosed condition, the examiner should state whether it is as likely as not that the condition:

(A) is related to military service, to include right hand/thumb trauma; 

(B) had its onset in service or within one-year of separation; 

(C) is caused by any service-connected disability, specifically to include kidney stone disease; and

(D) is aggravated by any service-connected disability, specifically to include kidney stone disease. 

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) respective March 1974 service right wrist/thumb treatment records; (III) the December 2009 VA examination report; and any other medical evidence deemed relevant.  All findings and conclusions should be supported by a complete rationale.  

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination to determine the current nature, onset and etiology of any kidney disability, other than kidney stone disease.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology.  

The examiner should diagnose all kidney pathology found to be present, if any, specifically ruling in our out polycystic kidney disease (PKD).  Additionally, the examiner should specifically note whether any diagnosed condition is congenital in nature.  Thereafter, the examiner is requested to respond to the following:

(A)  As to any diagnosed congenital condition: 

(i) determine state whether the condition is either (1) subject to worsening or (2) static and immutable; and

(ii) as to any condition found to be subject to worsening, please state the likelihood that the condition (1) pre-existed military service and (2) was aggravated by military service, to include military diet;

(B) With respect to any non-congenital condition, the examiner should state whether it is as likely as not that the condition:

(i) is related to military service, to include military diet; 

(ii) had its onset in service or within one-year of separation; 

(iii) is caused by any service-connected disability, specifically to include kidney stone disease; and

(iv) is aggravated by any service-connected disability, specifically to include kidney stone disease. 

In providing the requested opinions, the examiner should review the September 2011 VA Health Administration (VHA) examination opinion and attempt to obtain the indicated relevant familial information from the Veteran, as reference in the opinion.  The examiner should also perform all necessary tests, to include, if possible an ultrasound examination or a computed tomography scan.  If an ultrasound examination or computer tomography scan is not conducted, the examiner should explain why such study was not performed.

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) the March 1974 service urethritis treatment record; (III) VA kidney treatment records, dated in April 2000, May 2004 and July 2008; (IV) the November 2008 statement of private physician N. Ortiz, M.D.; (V) the September 2011 VHA examination opinion; and any other medical evidence deemed relevant.  All findings and conclusions should be supported by a complete rationale.  

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


